Citation Nr: 1448645	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-00 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability, to include degenerative disc disease of the lumbar sacral spine.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran's confirmed active duty was from July 1966 to November 1966 and from November 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the opinion accompanying the Veteran's May 2010 and June 2010 VA examinations is deficient.  Additionally, there is evidence that the Veteran may have had additional periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) both before and after his period of active duty from July 1966 to November 1966.  

Regarding the Veteran's May 2010 VA examination for his hearing loss and tinnitus, the examiner provided a negative opinion  along with the following this rationale:

Veteran's discharge physical indicates normal hearing 400-6000 Hz. hearing loss due to noise exposure is known to occur immediately following the exposure.  Therefore, this indicates that hearing loss occurred sometime following the end of his military service.  Veteran denies other significant sources of noise exposure following the military service; however, there are many causes for high frequency hearing loss, including aging, ototoxic drug exposure, retrocochlear pathology, etc.

The Board notes that the examiner's opinion is premised on the lack of an in-service noise exposure without addressing the Veteran's statement on having a cannon fired near his ear.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (opinion is inadequate where examiner relies on absence of in service treatment and does not address lay assertions of in service injury).  Importantly, the Board notes that the Veteran's Release from Active Duty (RAD) examination in November 1968 reported hearing acuity of 20 decibels at the 4000 Hz level while his entrance examination reported a normal whisper test a fact not commented on by the examiner.  Additionally, the examiner's rationale raises possible etiologies of the Veteran's hearing loss which were then not addressed by the examiner.  

Regarding the Veteran's claim for tinnitus, the Board notes that examiner uses a similar inadequate basis of no in-service documentation to support his negative opinion.  However, the Board also notes that the examiner stated that a "[medical] work up to rule out retrocochlear dysfunction is suggested."  This suggestion was never acted on, and the Board finds that this leaves the examination deficient as the possibility that the Veteran may have retro-cochlear dysfunction.  Moreover, the possible etiology of this disease is never commented on in the examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (wherein the United States Court of Appeals for Veterans Claims (Court) held that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Regarding the Veteran's claim for a low back disability, the examiner notes that the Service Treatment Records (STRs) provide evidence that the Veteran had a back injury prior to entering an active period of service as reported in a November 1967 "Report of Medical History" the Veteran indicated that he "was in accident [sic], consulted chiropractor [sic] [and] nurrosurgeon [sic] for treatment of neck back and head.  Dr. Kennedy Harrison Ave."  However, the Board observes that there are inconsistencies in the Veteran's STRs on when this injury occurred, and more importantly, the STRs appear incomplete.  Importantly, for these reason, the Board finds that the examination was inadequate as the potential evidence was not available to the examiner.

Regarding inconsistencies in the STRs, in November 1967 when the in-service clinician reviewed the Veteran's comments about a back injury, he reported, "All positive answers ... on this form have been evaluated by the medical officer and except those listed below are considered to be of little significance, NCD."  The Board notes that nothing followed this comment.  In July 1968, a clinician wrote "20 yo male involved in accident 18 mon ago following accident he had [illegible] and prickly feeling around L3-4 [left] side and L-lateral thigh to knee - he was treated by NMD - and chiropractor - request medical consult."  Following this note, in September 1968, a clinician writes Pt [with] complaint of pain in the middle of his back onset 3 weeks ago.  Pt has had trouble [with] it for 3 years.  This is proceeded with a note in September 1968 wherein, a clinician reports "Hx: Auto Ac[c]ident 3yrs ago injured back du wip[sic] lash [] constant pain in low back and [left] shoulder."  Five day later, the clinician reports "same as above NO Relief From Above meds."  The Veteran was RAD in November 1968 wherein he was provided an examination which reported no problems related to the Veteran's back.  The Board notes that there is no self-report "Report of Medical History" that accompanied this examination.  The next mention of the Veteran's back is in a March 1972 "Report of Medical History" wherein he reports that he has consulted or been treated by clinics, physicians, hears, or other practitioner within the past  five years for other than minor illness.  He then provides the name of four doctors with vague locations (i.e., "Harrison St., Phila, Pa").  In response, the clinician writes, "Back injury - auto accident 1964 [and] 1966 - no problem [illegible] - MCD."  

Regarding the evidence that the STRs appear incomplete, the STRs contain evidence that the Veteran had service prior to his November 1967 to November 1968 period of active duty.  The Veteran DD-214 reports he had two years and two months of "Other Service" without stipulating active or inactive.  The STRs contain a July 1966 examination for "Enlistment to USNR R." and a November 1966 examination for "Release from Active Duty Training."  Subsequent to the Veteran's release from active duty in November 1968 there is evidence that the Veteran continued to have Navy Reserve service.  This is evidenced by his March 1972 examination for "USNR Annual;" a STR note, which reports that the Veteran had a "USNR Annual physical examination" in February 1972, which does not appear in the claim folder; and the Veteran's personnel records that indicate that on August 1966 he enlisted for "6 full years in the U.S. Naval Reserve as a Seaman Recruit" and was assigned to the "ready Reserve."  The Board notes that the claims folder does not contain evidence that any effort was undertaken to locate any missing service records.  Considering the foregoing, the Board finds that such an effort is warranted.  Moreover, the Veteran should be contacted and requested to submit any service treatment records he may have in his possession.

Regarding verification of the period of ACDUTRA or INACDUTRA, the Board notes that there has been not attempt to verify any period of ACUDTRA or INACDUTRA regarding the Veteran.  The Board notes that personnel records in the claims folder to do not contain sufficient evidence to determine when the Veteran's service was INACDUTRA or ACDUTRA during his time in the Navy Reserve.  Thus, the Board finds an effort should be made to determine at what dates the Veteran had service in the Navy Reserve, and when, if any, of that service was INACDUTRA or ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's exact dates of service by contacting the United States Navy Reserve at the Naval Reserve Manpower Center, Bainbridge, Maryland with a request that they provide copies of any and all records in their possession that may provide clarification as to the Veteran's exact dates of service, to include periods of active duty, ACDUTRA, or INACDUTRA.  Any response or information  obtained should be made a part of the record.  If the AOJ is unable to comply with the request, so state for the record and explain why.

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.  
 
2.  Contact the Defense Finance and Accounting Service (DFAS) and request the Veteran's pay/finance records to determine the specific dates of active duty, ACDUTRA, and INACDUTRA.  The available service records in the claims file show that the Veteran was assigned to the United States Navy Reserve from August 1966 to August 1972 with a verified period of active duty from November 1967 to November 1968.  All verified periods of service and responses received must be documented and associated with the record.  

3.  Contact the Veteran and request a copy of any discharge examination, outstanding STRs or any Medical Board report dated prior to the Veteran's separation from Naval Reserve service in February 1972 that may be in his possession. 

4.  Contact the National Personnel Records Center (NPRC) and any other appropriate records custodians and attempt to obtain any outstanding STRs.
 
5.  After the ordered development is completed and any additional development is undertaken, the AOJ should specifically make a finding regarding the exact dates of the Veteran's active duty, ACDUTRA, and INACDUTRA service. 

6.  After the above development is accomplished, schedule the Veteran for appropriate VA examinations.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiners.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiners, and the results of any testing must be included in the examination report.  

(a) After considering the pertinent information in the record in its entirety and taking a detailed history from the Veteran regarding the onset of his hearing loss, and continuity of symptoms since that time, a VA examiner should identify any bilateral hearing loss disabilities to include retrocochlear dysfunction.  The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any bilateral hearing loss identified was incurred or aggravated by his active duty, ACDUTRA or INACDUTRA.  

In providing an opinion, the examiner should comment on the clinical significant of the Veteran's November 1968 RAD examination wherein his left ear audiological results showed 10 decibels at the 3000 Hz and 20 decibels at the 4000 Hz.

(b) After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater, that the Veteran has tinnitus as a result of his active duty, ACDUTRA or INACDUTRA.  

(c)  A VA examiner should review the STRs and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding the onset of his low back disability, and continuity of symptoms since that time.  After considering the pertinent information in the record in its entirety, the examiner should identify any low back disabilities and answer the following  questions:  

Is there clear and unmistakable evidence that the Veteran had a chronic low back disability that pre-existed his military service?  

If a chronic low back disability is shown to have clearly and unmistakably pre-existed the Veteran's military service, is there clear and unmistakable evidence that such disability was aggravated during active service beyond the natural progression of the disorder.  ["Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.].  

If a chronic low back disability is not shown to have clearly and unmistakably pre-existed military service, the examiner should opine as to whether it is at least as likely as not, (i.e., 50 percent probability or greater), that any currently manifest low back disability is related to the Veteran's service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.  If the examiners determine that an opinion cannot be provided without resorting to speculation, the examiners should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiners is undertaken so that a definite opinion can be obtained.  

7.  Ensure that the examination reports comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

8.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a bilateral hearing loss disability, tinnitus, and a low back disability, to include degenerative disc disease of the lumbar sacral spine.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
SUSAN J. JANEC
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

